UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ROBERT MYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01072-RBH-6)


Submitted:   December 21, 2010            Decided:   January 14, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.      Arthur Bradley Parham, Rose Mary
Sheppard Parham, Assistant United States Attorneys, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Appellant John Robert Myers pled guilty to one count

of conspiracy to distribute fifty or more grams of cocaine base

and five kilograms or more of cocaine, in violation of 21 U.S.C.

§ 841(a)(1),(b)(1)(A)           (2006).           The    district         court    sentenced

Myers to 120 months’ imprisonment.                 Myers timely appealed.

              Myers’ attorney has filed a brief in accordance with

Anders   v.    California,          386   U.S.     738       (1967),      questioning       the

adequacy      of    Myers’     Federal     Rule         of    Criminal      Procedure       11

hearing;    whether      Myers’      knowingly         and    voluntarily         waived    his

appellate rights; and whether Amendment 706 to the United States

Sentencing     Guidelines       applies       to    this      case.        Myers    received

notice of his right to file a pro se supplemental brief, but did

not do so.         Because we find no meritorious grounds for appeal,

we affirm.

              First,    Myers       questions       whether         the   district     court

adequately         advised    him     during       his       Rule    11    hearing,        and,

relatedly,      whether       his    waiver       of    his    appellate      rights       was

knowing and voluntary.               Prior to accepting a guilty plea, a

district court must conduct a plea colloquy in which it informs

the defendant of, and determines that the defendant comprehends,

the nature of the charge to which he is pleading guilty, any

mandatory      minimum       penalty,     the      maximum      possible      penalty       he

faces, and the rights he is relinquishing by pleading guilty.

                                              2
Fed. R. Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114,

116 (4th Cir. 1991).          “In reviewing the adequacy of compliance

with Rule 11, this Court should accord deference to the trial

court’s decision as to how best to conduct the mandated colloquy

with the defendant.”         DeFusco, 949 F.2d at 116.

            We have thoroughly reviewed the record in this case,

and conclude that the district court complied with the mandates

of Rule 11 in accepting Myers’ guilty plea.                    Thus, we hold that

the record affirmatively shows there was a factual basis for

Myers’    plea,     Myers    understood       the   constitutional         rights    he

waived in pleading guilty, and Myers’ guilty plea — including

his appellate waiver — was knowing and voluntary.

            Next,    Myers    questions        whether   Amendment     706    to     the

United States Sentencing Guidelines, which provided for a two-

level downward adjustment to “‘the base offense level assigned

to each threshold quantity of crack listed in the Drug Quantity

Table in section 2D1.1,’” should have resulted in a reduced base

offense level in this case.             United States v. Brewer, 520 F.3d

367, 373 (4th Cir. 2008).          The record affirmatively shows Myers

already   received     the    benefit     of    Amendment      706,   as    his     base

offense level was calculated pursuant to the 2008 edition of the

Sentencing    Guidelines,       and     Amendment        706    became      effective

November 1, 2007.       Brewer, 520 F.3d at 373 (citing United States



                                          3
Sentencing      Comm’n,        Report    to    Congress:         Cocaine     and    Federal

Sentencing Policy (May 2007)).

             Finally, we conclude Myers’ sentence was reasonable.

This      court        reviews     a      district          court’s        sentence       for

reasonableness under an abuse-of-discretion standard.                               Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).                         When sentencing a

defendant, a district court must:                       (1) properly calculate the

Guidelines range; (2) determine whether a sentence within that

range serves the factors set out in 18 U.S.C. § 3553(a) (2006);

(3) implement mandatory statutory limitations; and (4) explain

its reasons for selecting a sentence.                      Pauley, 511 F.3d at 473.

In     the   Fourth      Circuit,       “[a]        sentence      within     the      proper

Sentencing        Guidelines       range       is       presumptively        reasonable.”

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

also     Rita     v.    United    States,         551     U.S.    338,     347-56     (2007)

(upholding presumption of reasonableness for a within-Guidelines

sentence).

             Here,       the     district      court       followed        the     necessary

procedural steps in sentencing Myers, properly calculating the

Guidelines      sentence,        considering        the    §     3553(a)    factors,      and

sentencing      Myers     to     the    mandatory       minimum     sentence        for   his

crime.       Hence, we determine that the sentence imposed by the

district court was reasonable.

                                              4
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Myers, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Myers requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Myers.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             5